Exhibit 10.11

 

 

BWX TECHNOLOGIES, INC.

EXECUTIVE SEVERANCE PLAN

Amended and Restated Effective July 1, 2015

 

 



--------------------------------------------------------------------------------

 

Table of Contents

 

 

                   Page  

PREAMBLE

             1   

ARTICLE

 

1

  

-

  

PARTICIPATION OF OTHER EMPLOYERS

     2      1.1    -   

Designation of Participating Employers

     2      1.2    -   

Obligations of Participating Employers

     2      1.3    -   

Withdrawal of a Participating Employer

     2   

ARTICLE

 

2

  

-

  

ELIGIBILITY, PARTICIPATION AND BENEFITS

     2      2.1    -   

Eligibility

     2      2.2    -   

Participation

     2      2.3    -   

Severance Benefits

     3   

ARTICLE

 

3

  

-

  

FUNDING THE PLAN

     4      3.1    -   

Funding Policy

     4      3.2    -   

Contributions

     4   

ARTICLE

 

4

  

-

  

PLAN ADMINISTRATION

     4      4.1    -   

Plan Administrator

     4      4.2    -   

Powers and Duties of the Plan Administrator

     4      4.3    -   

Allocation and Delegation of Responsibility

     5      4.4    -   

Reliance by Plan Sponsor

     5      4.5    -   

Indemnification

     5      4.6    -   

Claims Procedure

     5   

ARTICLE

 

5

  

-

  

AMENDMENT AND TERMINATION

     6      5.1    -   

Amendment

     6      5.2    -   

Termination

     6   

ARTICLE

 

6

  

-

  

GENERAL PROVISIONS

     7      6.1    -   

Action by Plan Sponsor

     7      6.2    -   

Recovery of Overpayments

     7      6.3    -   

Data

     7      6.4    -   

Headings

     7      6.5    -   

Construction and Controlling Law

     7      6.6    -   

No Waiver or Estoppel

     7      6.7    -   

Severability

     8   

APPENDIX

 

A

  

-

  

PARTICIPATING EMPLOYERS

     9   



--------------------------------------------------------------------------------

PREAMBLE

The BWX Technologies, Inc. Executive Severance Plan (the “Plan”) was originally
established effective November 5, 2012. The Plan has been amended and restated
by BWX Technologies, Inc. (the “Plan Sponsor”) effective July 1, 2015 (the
“Effective Date”).

The Plan is governed by the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). It has been designed to qualify for certain exemptions under
Title I of ERISA that apply to plans that are unfunded and maintained primarily
for the purpose of providing benefits for a select group of management or highly
compensated employees. The plan is intended to qualify for certain exemptions
from the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) for short term deferrals and separation pay plans.

The first Plan Year shall be a short Plan Year beginning on November 5, 2012 and
ending on December 31, 2012. Thereafter, the Plan Year shall be the twelve
(12) month period beginning on January 1 and ending on December 31 of each
calendar year.

 

1



--------------------------------------------------------------------------------

ARTICLE 1

PARTICIPATION OF OTHER EMPLOYERS

 

1.1 Designation of Participating Employers

The Plan Sponsor may designate other participating subsidiary and/or affiliated
companies from time to time to participate in the Plan (the “Participating
Employers”). Such designation may include a limitation as to the classes or
groups of employees of such subsidiary or affiliated corporation that may
participate in the Plan. The name of each Participating Employer that has
adopted the Plan shall be recorded on Appendix A hereto, as may be revised from
time to time.

 

1.2 Obligations of Participating Employers

The Plan Sponsor and any subsidiary or affiliated company which has been
designated as a Participating Employer shall have the obligation to fund the
benefits provided to its own employees, and no other Participating Employer
shall have such obligation. Any failure by the Plan Sponsor or any Participating
Employer to meet its obligation under the Plan in such respect shall have no
effect on any other Participating Employer.

 

1.3 Withdrawal of a Participating Employer

Any Participating Employer may withdraw from the Plan at any time without
affecting any other Participating Employer. The Plan Sponsor may in its absolute
discretion terminate any Participating Employer’s participation in the Plan at
any time.

ARTICLE 2

ELIGIBILITY, PARTICIPATION AND BENEFITS

 

2.1 Eligibility

Each employee of the Plan Sponsor or a Participating Employer who has been
elected to the office of vice president or president of the Plan Sponsor or a
Participating Employer shall be eligible to participate in the Plan (an
“Eligible Employee”).

 

2.2 Participation

Each Eligible Employee whose compensation is reviewed and approved by the
Compensation Committee of the Board of Directors of the Plan Sponsor (the
“Committee”) shall be a “Participant”. Participation in the Plan shall begin on
the date the Eligible Employee is notified in writing of his participation and
shall continue until the earliest of the following:

 

  (a) The date he is notified, in writing, that he is no longer a Participant in
the Plan;

 

  (b) The date he is no longer employed by the Plan Sponsor or any Participating
Employer; or

 

  (c) The date the Plan terminates.

 

2



--------------------------------------------------------------------------------

2.3 Severance Benefits

A Participant whose employment is terminated by the Plan Sponsor or a
Participating Employer for reasons other than “Cause” shall be entitled to the
benefits set forth below, provided he has signed an agreement that is no longer
subject to revocation prepared by the Plan Sponsor which is a general release of
the Plan Sponsor, and its affiliates, directors, officers and other customary
persons from any claim or liability arising out of or related to his employment
with or termination of employment from the Plan Sponsor or a Participating
Employer, as applicable, and shall include non-compete, nondisclosure,
non-disparagement and non-solicitation covenants.

 

  (a) A lump sum amount, in cash, as soon as administratively practicable after
the Participant’s date of termination of employment (but in no event later than
March 15 following the year in which the termination occurs) equal to 52 weeks
base salary as in effect on the date of termination.

 

  (b) A lump sum amount, in cash, equal to the “Applicable Premium” for nine
months of “Continuation Coverage” in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended and regulations and rulings issued
thereunder (“COBRA”) for the medical, dental and/or vision benefits in effect
for the Participant and his Qualified Beneficiaries on the date of termination.
Such payment shall be made as soon as administratively practicable following the
Participant’s date of termination of employment (but in no event later than
March 15 following the year in which the termination occurs.)

 

  (c) Access to employer-paid outplacement services for the twelve (12) month
period beginning on the later of the Participant’s date of termination or the
expiration of the release agreement revocation period.

 

  (d) If the Participant is entitled to Continuation Coverage under an
employer-sponsored group health plan as a result of his termination of
employment, the “Maximum Required Period” for such continuation coverage for the
Participant and his Qualified Beneficiaries shall be extended from 18 months to
24 months.

For purposes of this Section 2.3, “Applicable Premium”, “Continuation Coverage”,
“Qualified Beneficiary” and “Maximum Coverage Period” shall have the meanings
ascribed to such terms under COBRA, and “Cause” shall mean (i) the willful and
continued failure of the Participant to perform substantially his duties with
the Company (occasioned by reason other than physical or mental illness or
disability of Employee) after a written demand for substantial performance is
delivered to him by the Compensation Committee of the Board of Directors of the
Plan Sponsor or the Chief Executive Officer of the Plan Sponsor which
specifically identifies the manner in which the Compensation Committee of the
Board of Directors or the Chief Executive Officer believes that the Participant
has not substantially performed his duties, after which the Participant shall
have thirty days to defend or remedy such failure to substantially perform his
duties; (ii) the willful engaging by Employee in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or
(iii) the conviction of Employee with no further possibility of appeal, or plea
of guilty or nolo contendere by Employee to any felony.

The cessation of employment of the Participant under clause (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Compensation Committee of the Board of Directors of the Plan

 

3



--------------------------------------------------------------------------------

Sponsor at a meeting of such Committee called and held for such purpose (after
reasonable notice is provided to the Participant and he is given an opportunity,
together with his counsel, to be heard before such Committee), finding that, in
the good faith opinion of such Committee, the Participant is guilty of the
conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

ARTICLE 3

FUNDING THE PLAN

 

3.1 Funding Policy

The Plan Sponsor shall fund the Plan in a manner consistent with the provisions
of ERISA and such other laws and regulations as may be applicable, to the end
that benefits payable under this Plan shall be funded on a lawful and sound
basis. However, to the extent permitted by governing law, the Plan Sponsor shall
be free to determine the funding method of the Plan.

 

3.2 Contributions

The Plan is an unfunded plan. Benefits under the Plan shall be paid solely from
the general assets of the Plan Sponsor and other Participating Employers. No
contributions shall be made by employees.

ARTICLE 4

PLAN ADMINISTRATION

 

4.1 Plan Administrator

The Company is the Plan Administrator and a “named fiduciary” of the Plan for
purposes of ERISA, and shall control and manage the operation and administration
of the Plan.

 

4.2 Powers and Duties of the Plan Administrator

The Plan Administrator or its designee shall have the sole and exclusive
discretionary authority to interpret the Plan and to make factual determinations
regarding any and all matters arising hereunder, including but not limited to,
the right to determine eligibility for benefits, to construe the terms of the
Plan, to remedy possible ambiguities, inconsistencies or omissions and to
establish rules for the administration of the Plan and the transaction of its
business. The Plan Administrator shall exercise such others powers and perform
such other duties as it, in its discretion, may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan. Any
decision by the Plan Administrator shall be final and binding upon all parties.

 

4



--------------------------------------------------------------------------------

4.3 Allocation and Delegation of Responsibility

The Plan Administrator shall have the authority to delegate to any person any
fiduciary responsibility under the Plan. Any person may serve in more than one
fiduciary capacity with respect to the Plan. The Plan Administrator may also
appoint and delegate to one or more individuals the power and duty to handle the
non-fiduciary administrative functions of the Plan. The Plan Administrator may
employ counsel and agents as well as such clerical and accounting services as it
may require in carrying out the provisions of the Plan or complying with the
requirements of ERISA or other federal law. Any person or firm so employed may
be a person or firm then, theretofore or thereafter serving the Plan Sponsor or
any Participating Employer in any capacity.

 

4.4 Reliance by Plan Sponsor

To the extent permitted by law, the Plan Sponsor, the Plan Administrator and any
person to whom the Plan Administrator may delegate any duty or power in
connection with administering the Plan and the officers and directors of the
Plan Sponsor shall be entitled to rely conclusively upon, and shall be fully
protected in any action taken or suffered by them in good faith in the reliance
upon, any benefit plan consultant, counsel, accountant, investment manager,
other specialist or other person selected by the Plan Sponsor or the Plan
Administrator, or in reliance upon any tables, valuations, certificates,
opinions or reports which shall be furnished by any of them. Further, to the
extent permitted by law, neither the Plan Sponsor and the officers or directors
thereof, nor the Plan Administrator and any person referred to in Section 4.3
shall be liable for any neglect, omission or wrongdoing of any other person.

 

4.5 Indemnification

To the extent not covered by insurance, or if there is a failure to provide full
insurance coverage for any reason, the Plan Sponsor agrees to indemnify and hold
all directors, officers and employees of the Plan Sponsor and of any
Participating Employer harmless against any and all claims and causes of action
by or on behalf of any and all parties whomsoever, and all losses therefrom,
including without limitation, costs of defense and attorneys’ fees, based upon
or arising out of any act or omission relating to, or in connection with the
Plan, including the negligent act or omission to act on the part of such
directors, officers and employees, other than losses resulting from such
persons’ fraud or willful misconduct.

 

4.6 Claims Procedure

The Committee shall have sole discretionary authority with regard to the
adjudication of any claims made under the Plan. All claims for benefits under
the Plan shall be submitted in writing, shall be signed by the claimant and
shall be considered filed on the date the claim is received by the Committee. In
the event a claim is denied, in whole or in part, the claims procedures set
forth below shall be applicable.

Upon the filing of a claim as above provided and in the event the claim is
denied, in whole or in part, the Committee shall within ninety (90) days, (forty
five (45) days for disability related claims,) provide the claimant with a
written statement which shall be delivered or mailed to the claimant to his last
known address, which statement shall contain the following:

 

  (a) the specific reason or reasons for the denial of benefits;

 

  (b) a specific reference to the pertinent provisions of the Plan upon which
the denial is based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect his claim for benefits and an explanation of why such
material and information is necessary; and

 

5



--------------------------------------------------------------------------------

  (d) an explanation of the review procedure provided below.

If special circumstances require additional time for processing the claim, the
Committee shall advise the claimant prior to the end of the initial ninety
(90) day or forty-five (45) day period, setting forth the reasons for the delay
and the approximate date the Committee expects to render its decision. Any such
extension shall not exceed ninety (90) days, or thirty (30) days for disability
related claims.

Within ninety (90) days after receipt of the written notice of denial of a claim
as provided above, a claimant or his authorized representative may request a
review of the denial upon written application to the Committee, may review
pertinent documents and may submit issues and comments in writing to the
Committee. Within sixty (60) days (or forty-five days in the case of a
disability related claim) after receipt of a written request for review, or
within one hundred and twenty (120) days (or ninety days for disability related
claims) in the event of special circumstances which require an extension of time
for processing such application for review, the Committee shall notify the
claimant of its decision by delivery or by Certified or Registered Mail to his
last known address. The decision of the Committee shall be in writing and shall
include the specific reasons for the decision and specific references to the
pertinent provisions of the Plan on which such decision is based. The Committee
shall advise the claimant prior to the end of the initial sixty (60) day or
forty-five (45) day period, as applicable, if additional time is needed to
process such application for review. The decision of the Committee shall be
final and conclusive.

ARTICLE 5

AMENDMENT AND TERMINATION

 

5.1 Amendment

Notwithstanding any provision of any other communication, either oral or
written, made by the Plan Sponsor, the Plan Administrator, a Participating
Employer or any other individual or entity, the Plan Sponsor reserves the right
at any time and from time to time, including retroactively if deemed necessary
or appropriate, to modify or amend, in whole or in part, any or all of the
provisions of the Plan.

The participation in the Plan of subsidiary or affiliated companies shall not
limit the powers of the Plan Sponsor to amend the Plan, and any amendment to the
Plan adopted by the Plan Sponsor shall be binding upon all Participating
Employers.

 

5.2 Termination

Notwithstanding any provision of any other communication, either oral or
written, made by the Plan Sponsor, the Plan Administrator, a Participating
Employer or any other individual or entity, the Plan Sponsor reserves the right
to terminate the Plan at anytime. Any amendment or termination of the Plan shall
be effective at such date as the Plan Sponsor shall determine. No amendment or
termination shall, except as required or permitted by law, affect benefits
payable to Plan participants prior to the date of amendment or termination.

 

6



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL PROVISIONS

 

6.1 Action by the Plan Sponsor

Any action required to be taken by the Plan Sponsor shall be by resolution of
the board of directors of the Plan Sponsor, and any action required to be taken
by any Participating Employer shall be by resolution of its board of directors
or other governing body, or by written instrument executed by persons or groups
of persons empowered by its governing body to take such action.

 

6.2 Recovery of Overpayments

In the event that a Plan participant is erroneously paid a benefit to which he
is not entitled under the Plan, the Plan Administrator reserves the right to
collect any such overpayment from the participant.

 

6.3 Data

Each person entitled to benefits under the Plan must furnish to the Plan
Administrator or its designee such documents, evidence or other information as
the Plan Administrator or its designee deems necessary or desirable for the
purpose of administering the Plan or to protect the Plan. The Plan Administrator
shall be entitled to rely on representations made by eligible employees with
respect to personal facts unless it actually knows such representations are
false.

 

6.4 Headings

The headings of the Plan are inserted for convenience and reference only and
shall have no effect upon the meaning of the provisions of the Plan.

 

6.5 Construction and Controlling Law

For purposes of the Plan, the masculine shall include the feminine, the singular
shall include the plural, and the plural shall include the singular, in all
cases where such a construction would be appropriate. The Plan shall be
construed, regulated and administered in accordance with ERISA and the Code, and
to the extent not preempted by federal law, in accordance with the laws of the
State of North Carolina. Any dispute or claim arising out of this Plan which is
not settled under the Plan’s administrative claims procedure and which is
pursued beyond such claims procedure, shall be brought in Federal District
Court, in Mecklenburg County, North Carolina.

 

6.6 No Waiver or Estoppel

No term, condition or provision of the Plan shall be deemed to have been waived,
and there shall be no estoppels against the enforcement of any provision of the
Plan, except by written instrument of the party charged with such waiver or
estoppels. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

7



--------------------------------------------------------------------------------

6.7 Severability

In case any provision of the Plan is held to be illegal, invalid, or
unenforceable for any reason, such illegal, invalid, or unenforceable provision
shall not affect the remaining provisions of the Plan, but the Plan shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had not been included herein.

 

8



--------------------------------------------------------------------------------

APPENDIX A

Participating Employers

Effective as of July 1, 2015, the following are the Participating Employers:

 

  •   BWXT mPower, Inc.

 

  •   BWXT Nuclear Energy, Inc.

 

  •   BWXT Nuclear Operations Group, Inc.

 

  •   BWXT Technical Services Group, Inc.

 

  •   BWXT Canada Ltd.

 

9